McGrath, J.
Respondent was complained against before a justice of the peace, under How. Stat. § 9391,. for cruelly mutilating a certain horse by slitting his ear,, and otherwise cutting said horse with a knife. He was convicted, and appealed to the circuit, where he was-again convicted, and comes here on exceptions before-sentence.
The testimony tended to show that respondent had hitched the horse to a buggy in a hotel barn; that the-horse refused to s'art when told, threw its head, and fell upon the floor, whereupon respondent jumped out. of the buggy, and angrily plunged the blade of his pocket-knife into the roof of the horse’s mouth; that, the horse still refusing to go, the same thing was twice-repeated; that, because he still refused to go, respondent cut a slit from one and a half to twro inches and a half in length in the horse’s ear; that, being then unable to-start the horse, respondent jumped out and cut a slit about three inches in length in'one of the animal’s forelegs; that the horse bled freely with each cutting; that when asked by the officer, who then appeared upon the scene, what was going on, respondent replied, “ I am putting my mark on this damned horse;” that respondent was under the influence of liquor at the time, and, in the course of the conduct described, said, addressing the-*455horse, “Damn you, if you get the start of me, it will be the first horse that ever did;” that immediately after his arrest respondent had given as a reason for his conduct that the horse was balky, and refused to go.
The defense was that the horse had the blind staggers, and that bleeding was the usual remedy.
¡Several errors are assigned upon the admission of testimony. A witness for the. people, who was present at the time of the commission of the offense, was asked the following question:
“What is your opinion, from what you saw of this horse at that time, from your knowledge of horses, as to whether this horse was afEected with blind staggers?”
Counsel for defendant objected on the ground that the witness had not shown himself qualified to answer. The objection was overruled, and the testimony admitted. The witness had testified that he had had considerable experience with horses, that he had seen several horses so afflicted, that he was familiar with the symptoms, and that blind staggers was a disease common among horses. There was no error in the ruling of the court.
Defendant called as a witness a veterinary surgeon, and examined him at length as to the symptoms attending this disease. On cross-examination he was asked if respondent had described to him how this horse acted, and the witness replied that he had. The witness was then asked and allowed to answer, under objection, the following question:
“What was your opinion, from what he related to you of the symptoms, of how the horse acted, as to whether the horse had the blind staggers or not?”
The ground of the objection was not stated. It would have been entirely proper to have given to the witness the conduct of the horse as stated by respondent, and then asked whether, in the opinion of the witness, the *456horse was afflicted with that disease; and it was entirely competent to predicate the question upon the actions of the horse as described to the witness by the respondent.
Other errors are assigned upon extracted portions of the court’s instructions to the jury, but the court gave all of defendant’s requests, and the charge, taken as a whole, correctly stated the law.
There is no error in the record, and the same will be remanded, with instructions to proceed to judgment.
The other Justices concurred.